EXHIBIT 17.1 Resignation Letter of Victor J. Elias Eco Energy Tech Asia, Ltd. NOTICE OF RESIGNATION TO:Eco Energy Tech Asia, Ltd Attention:The Secretary & The Board of Directors I, the undersigned, Victor James Elias, hereby submit my resignation as Chief Financial Officerand any other appointed or elected position in the Corporation, this resignation to take effect immediately following its acceptance by the Board of Directors. SIGNED at Hong Kong, the 14th day of March, 2016 /s/ Victor James Elias Victor James Elias
